COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-023-CR


BRIAN DOUGLAS BLACK                                                APPELLANT

                                              V.

THE STATE OF TEXAS                                                      STATE

                                          ------------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------
                                    INTRODUCTION

      Appellant Brian Douglas Black appeals his conviction for hindering the

apprehension of a felon. In his sole point, appellant contends that the evidence

was legally insufficient to support his conviction. We affirm.




      1
          … See T EX. R. A PP. P. 47.4.
                    F ACTUAL AND P ROCEDURAL B ACKGROUND

      Sansom Park detectives asked the Fort Worth Police Department to aid

them in locating Stephan Mark Black (Mark), appellant’s brother, in connection

with illegal drug activities. The Fort Worth Police Department later discovered

that Mark also had an outstanding arrest warrant in Ohio.

      On May 13, 2005, the police located Mark’s car outside of a Motel Six

in Tarrant County, after tracking his Georgia license plate. After speaking with

a security guard at the motel, the police, utilizing Mark’s license plate number,

discovered that a room had been rented by appellant.        Because Mark was

known to use aliases, the police believed there was a possibility that the room

had actually been rented by Mark. When the police approached the room,

appellant answered the door and identified himself. Appellant told the police

that Mark was his brother, but he denied that Mark was with him and claimed

that he had not seen his brother in a while. The police, who did not have a

search warrant, asked appellant if they could search the room, and he

consented. While searching the room, the police found Mark hiding under a

bed; they also found appellant’s wife, Lois Black, hiding under the other bed.

Before appellant was arrested, he became combative and refused to comply

with the officers’ commands. The officers were forced to control appellant

with physical force and the use of a taser. After he was detained, appellant

                                       2
apologized for his behavior and admitted to the police that he was aware that

his brother was in the room.

      On December 22, 2006, a jury convicted appellant for the offense of

hindering the apprehension of a felon. The trial court assessed punishment at

seven years’ confinement. Appellant timely filed this appeal.

                               S TANDARD OF R EVIEW

      In reviewing the legal sufficiency of the evidence to support a conviction,

we view all the evidence in the light most favorable to the prosecution in order

to determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).

      This standard gives full play to the responsibility of the trier of fact to

resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at

319, 99 S. Ct. at 2789; Clayton, 235 S.W.3d at 778. The trier of fact is the

sole judge of the weight and credibility of the evidence. See T EX. C ODE C RIM.

P ROC. A NN. art. 38.04 (Vernon 1979); Margraves v. State, 34 S.W.3d 912, 919

(Tex. Crim. App. 2000). Thus, when performing a legal sufficiency review, we

may not re-evaluate the weight and credibility of the evidence and substitute

                                        3
our judgment for that of the fact-finder. Dewberry v. State, 4 S.W.3d 735,

740 (Tex. Crim. App. 1999), cert. denied, 529 U.S. 1131 (2000). Instead, we

“determine whether the necessary inferences are reasonable based upon the

combined and cumulative force of all the evidence when viewed in the light

most favorable to the verdict.” Hooper v. State, 214 S.W.3d 9, 16-17 (Tex.

Crim. App. 2007).      We must presume that the fact-finder resolved any

conflicting inferences in favor of the prosecution and defer to that resolution.

Jackson, 443 U.S. at 326, 99 S. Ct. at 2793; Clayton, 235 S.W.3d at 778.

      The sufficiency of the evidence should be measured by the elements of

the offense as defined by the hypothetically correct jury charge for the case.

Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997); Bowden v.

State, 166 S.W.3d 466, 470 (Tex. App.—Fort Worth 2005, pet. ref’d). Such

a charge would be one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily restrict the State’s theories of liability, and

adequately describes the particular offense for which the defendant was tried.

Gollihar v. State, 46 S.W.3d 243, 253 (Tex. Crim. App. 2001); Malik, 953
S.W.2d at 240. The law as authorized by the indictment means the statutory

elements of the charged offense as modified by the charging instrument. See

Curry v. State, 30 S.W.3d 394, 404 (Tex. Crim. App. 2000).




                                        4
                                A PPLICABLE L AW

      A person is guilty of the offense of hindering the apprehension of a felon

if it is shown that he or she intentionally hindered the arrest, prosecution,

conviction, or punishment of another for an offense by harboring or concealing

that person.   T EX . P ENAL C ODE A NN. § 38.05(a)(1) (Vernon Supp. 2007).

Whether the defendant possessed such an intent must ordinarily be established

by circumstantial evidence. See Patrick v. State, 906 S.W.2d 481, 487 (Tex.

Crim. App. 1995), cert. denied, 517 U.S. 1106 (1996) (intent may be

discerned from the acts, words, and conduct of the accused); King v. State, 76
S.W.3d 659, 661 (Tex. App.—Houston [14th Dist.] 2002, no pet.).

                                   A NALYSIS

      Appellant contends that by allowing the police to search his motel room

when he had a constitutional right to deny them entry, he did not hinder the

apprehension of Mark but instead allowed the police to find him. Because he

was certain that the police would find Mark if they searched the motel room,

appellant argues that he did not have the intent to conceal or harbor Mark. The

record demonstrates, however, that the jury heard testimony from Officer John

Galloway and Corporal K.W. Stack, who both testified that appellant had told

police that Mark was not in the motel room when appellant knew otherwise.

Additionally, the evidence shows that appellant claimed that he had not seen

                                       5
his brother in a while. Furthermore, appellant testified that he knew his brother

was on parole, that the police had an arrest warrant for Mark, and that he lied

to the police to protect Mark. Appellant’s testimony to the police that Mark

was not there and that he had not seen him served to conceal or harbor Mark,

if only for a short time.      See King, 76 S.W .3d at 661 (finding that

circumstantial evidence demonstrated the defendant’s intent to hinder

apprehension of parolee when defendant answered the door to parolee’s

residence and lied to police, denying that parolee was at residence); Sanford v.

State, No. 12-04-00330-CR, 2006 WL 1119257, at *2 (Tex. App.—Tyler Apr.

28, 2006, pet. ref’d) (mem. op., not designated for publication) (holding that

there was a reasonable inference of the intent to conceal when appellant lied

to police about a person being in the back seat of her car as police were clearly

searching for that person). If appellant had been successful in his deception

and if the police had not diligently proceeded with their search for Mark by

asking for appellant’s consent to search the room, appellant would have

prevented them from locating Mark at the motel.

      Viewing the evidence in the light most favorable to the verdict, a rational

trier of fact could have found beyond a reasonable doubt that the State

established the essential elements of hindering the apprehension of a felon by

showing that appellant intended to hinder Mark’s apprehension by concealing

                                       6
him while knowing that he was wanted by the police for committing an offense.

See T EX. P ENAL C ODE A NN. § 38.05(a)(1); see also Jackson, 443 U.S. at 319,

99 S. Ct. at 2789. Therefore, we overrule appellant’s sole point.

                                 C ONCLUSION

      Having overruled appellant’s sole point, we affirm the trial court’s

judgment.




                                                PER CURIAM


PANEL F:     LIVINGSTON, J.; CAYCE, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: April 24, 2008




                                      7